            Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 1 of 19




 1   IJH Law
 2   Ignacio Hiraldo, Esq.
     (pro hac vice)
 3   1200 Brickell Ave.
     Suite 1950
 4
     Miami, FL 33131
 5   E: IJhiraldo@IJhlaw.com
     T: 786-496-4469
 6

 7   Attorney for Plaintiff and Proposed Class

 8
                              UNITED STATES DISTRICT COURT
 9
                                  DISTRICT OF ARIZONA
10

11       Phoebe Black, individually and on behalf of       Case No. 2:20-cv-02406-JJT
         all others similarly situated,
12                                                         FIRST AMENDED CLASS ACTION
               Plaintiff,                                  COMPLAINT
13
     v.                                                    (JURY TRIAL DEMANDED)
14

15       Drivetime Car Sales Company, LLC,
16
               Defendant.
17                      FIRST AMENDED CLASS ACTION COMPLAINT 1
18            Plaintiff, Phoebe Black, brings this action against Defendant, Drivetime Car Sales
19   Company, LLC, to secure redress for violations of the Telephone Consumer Protection Act
20   (“TCPA”), 47 U.S.C. § 227.
21                                  NATURE OF THE ACTION
22            1.     This is a putative class action pursuant to the Telephone Consumer Protection
23   Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
24
     1
25     Plaintiff hereby amends as a matter of course pursuant to Federal Rules of Civil Procedure
     15(a)(1)(B). See also, Lemberg v. Lularoe, No. ED CV 17-02102-AB (SHKx), 2018 U.S. Dist.
26   LEXIS 239291, at *8 (C.D. Cal. Mar. 1, 2018) (“The Court finds that [defendant’s] Motion to
     Compel Arbitration is akin to a motion under Rule 12(b) or a responsive pleading, Plaintiff was
27   permitted to file an amended complaint once as a matter of right under Rule 15(a)(1)”); Sherwood
28   Mktg. Grp., LLC v. Intertek Testing Servs., N.A., No. 3:17-cv-00782-BEN-NLS, 2018 U.S. Dist.
     LEXIS 141026, at *7-8 (S.D. Cal. Aug. 20, 2018).
                                    FIRST AMENDED COMPLAINT
                                                    1
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 2 of 19




 1          2.     Defendant operates as a used car retailer with approximately 138 locations
 2   nationwide.
 3          3.     Defendant uses an automatic telephone dialing system to send mass
 4   automated marketing calls and text messages to individuals’ cellular phone numbers
 5   without first obtaining the required express written consent.
 6          4.     Defendant also violates the TCPA’s Do Not Call (“DNC”) regulations by
 7   placing solicitation calls to individuals who have registered their telephone numbers on the
 8   national DNC registry.
 9          5.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
10   unlawful conduct, which has resulted in the invasion of privacy, harassment, aggravation,
11   and disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
12   damages on behalf of themselves and members of the Class, and any other available legal
13   or equitable remedies.
14                                JURISDICTION AND VENUE
15          6.     This Court has federal question subject matter jurisdiction over this action
16   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
17   Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
18          7.     The Court has personal jurisdiction over Defendant and venue is proper in
19   this District because Defendant directs, markets, and provides its business activities to this
20   District, and because Defendant’s unauthorized marketing scheme was directed by
21   Defendant to consumers in this District, including Plaintiff.
22                                              PARTIES
23          8.     Plaintiff is a natural person who, at all times relevant to this action, was a
24   resident of the State of North Carolina.
25          9.     Defendant is an Arizona corporation whose principal office is located at 1720
26   W Rio Salado Parkway, Tempe Arizona 85281. Defendant directs, markets, and provides
27   its business activities throughout the state of Arizona.
28          10.    Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                   FIRST AMENDED COMPLAINT
                                              2
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 3 of 19




 1   includes all agents, employees, officers, members, directors, heirs, successors, assigns,
 2   principals, trustees, sureties, subrogees, representatives, vendors, and insurers of
 3   Defendant.
 4                                           THE TCPA
 5          11.      The TCPA prohibits: (1) any person from calling a cellular telephone
 6   number; (2) using an automatic telephone dialing system (“ATDS”) or an artificial or
 7   prerecorded voice; (3) without the recipient’s prior express consent.         47 U.S.C. §
 8   227(b)(1)(A).
 9          12.      The TCPA exists to prevent communications like the ones described within
10   this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
11          13.      In an action under the TCPA, a plaintiff must show only that the defendant
12   “called a number assigned to a cellular telephone service using an automatic dialing system
13   or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319
14   (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
15          14.      The Federal Communications Commission (“FCC”) is empowered to issue
16   rules and regulations implementing the TCPA. According to the FCC’s findings, calls in
17   violation of the TCPA are prohibited because, as Congress found, automated or
18   prerecorded telephone calls are a greater nuisance and invasion of privacy than live
19   solicitation calls, and such calls can be costly and inconvenient. The FCC also recognized
20   that wireless customers are charged for incoming calls whether they pay in advance or after
21   the minutes are used. Rules and Regulations Implementing the Telephone Consumer
22   Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014
23   (2003).
24          15.      In 2012, the FCC issued an order further restricting automated telemarketing
25   calls, requiring “prior express written consent” for such calls. See In the Matter of Rules
26   & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838
27   ¶ 20 (Feb. 15, 2012) (emphasis supplied).
28          16.      To obtain express written consent for telemarketing calls, a defendant must
                                   FIRST AMENDED COMPLAINT
                                              3
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 4 of 19




 1   establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear
 2   and conspicuous disclosure’ of the consequences of providing the requested consent….and
 3   having received this information, agrees unambiguously to receive such calls at a telephone
 4   number the [plaintiff] designates.” In re Rules & Regulations Implementing the Tel.
 5   Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶
 6   66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
 7          17.    The TCPA regulations promulgated by the FCC define “telemarketing” as
 8   “the initiation of a telephone call or message for the purpose of encouraging the purchase
 9   or rental of, or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In
10   determining whether a communication constitutes telemarketing, a court must evaluate the
11   ultimate purpose of the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814,
12   820 (8th Cir. 2015).
13          18.    “Neither the TCPA nor its implementing regulations ‘require an explicit
14   mention of a good, product, or service’ where the implication of an improper purpose is
15   ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
16   (9th Cir. 2012)).
17          19.    “‘Telemarketing’ occurs when the context of a call indicates that it was
18   initiated and transmitted to a person for the purpose of promoting property, goods, or
19   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
20   64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer
21   Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
22          20.    The FCC has explained that calls motivated in part by the intent to sell
23   property, goods, or services are considered telemarketing under the TCPA. See In re Rules
24   and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC
25   Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
26   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
27          21.    In other words, offers “that are part of an overall marketing campaign to sell
28   property, goods, or services constitute” telemarketing under the TCPA. See In re Rules
                                   FIRST AMENDED COMPLAINT
                                              4
          Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 5 of 19




 1   and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC
 2   Rcd. 14014, ¶ 136 (2003).
 3          22.    If a call is not deemed telemarketing, a defendant must nevertheless
 4   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of Rules
 5   and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
 6   7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
 7   calls”).
 8                                             FACTS
 9          23.    Beginning in April of 2020, Defendant placed multiple marketing calls and
10   text messages using an ATDS to Plaintiff’s cellular telephone number ending in 5194
11   (“5194 Number”).
12          24.    For example, the calls placed by Defendant included, but are not limited to,
13   a text message call November 17, 2020, which stated:
14
            Great news Phoebe, DriveTime has added 3k vehicles to our inventory! Re-run your
15          approval and get your down payment at sonr.in/AZJYR2 or call your nearest
            dealership at (919) 334-0124 to get your financing terms over the phone in less than
16          10 minutes. Message HELP if you have any questions or would like to set your
17          appointment, STOP to opt out.

18
            25.    At the time Plaintiff received these calls and messages she was the subscriber

19
     and/or sole user of the 5194 Number.

20
            26.    The 5194 Number is Plaintiff’s personal cell phone number and not a

21
     business phone number.

22
            27.    The 5194 Number has been registered with the National Do Not Call

23
     Registry since April 24, 2018.

24
            28.    Defendant’s text messages and calls constitute telemarketing, advertising, or

25
     solicitations because they promote Defendant’s business, goods and services.

26
            29.    The hyperlink in the November 17, 2020 text message leads to a website

27
     owned or operated by or on behalf of Defendant where cars can be purchased:

28
                                   FIRST AMENDED COMPLAINT
                                              5
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 6 of 19




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15          30.    At no point in time did Plaintiff provide Defendant with her prior express
16   written consent to be contacted by telemarketing calls or telemarketing text messages using
17   an ATDS.
18          31.    Plaintiff further told Defendant on or about May of 2020 to stop calling her.
19          32.    Notwithstanding, Plaintiff continued to receive unsolicited calls and text
20   messages from Defendant.
21          33.    The failure to stop calling is indicative of Defendant’s failure to implement
22   a written policy for maintaining a do-not-call list and to train its personnel engaged in
23   telemarketing on the existence and use of the do-not-call-list.
24          34.    Plaintiff has never purchased anything from or transacted with Defendant.
25          35.    Plaintiff received more than one solicitation call (including text message call)
26   in the time period beginning more than three months after any inquiry or application
27   regarding Defendant’s products and services.
28          36.    Defendant used an ATDS to place the calls to Plaintiff.
                                  FIRST AMENDED COMPLAINT
                                             6
          Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 7 of 19




 1          37.    The impersonal and generic nature of Defendant’s text message,
 2   demonstrates that Defendant utilized an ATDS in transmitting the messages. The messages
 3   include no personal identifiers outside of her first name and are formatted in a generic
 4   manner.
 5          38.    The inclusion of Plaintiff’s first name in the text message is an attempt by
 6   Defendant to trick Plaintiff into believing that the message is personalized when in reality
 7   the ATDS that Defendant used is simply including potential customer data, like Plaintiff’s
 8   name, automatically in messages sent.
 9          39.    The text message also includes instructions on how to respond in manner that
10   the ATDS will understand. As an example, the text message states “Message HELP if you
11   have any questions or would like to set your appointment, STOP to opt out.”
12          40.    Additionally, upon information and belief, the number used by Defendant to
13   send Plaintiff text messages was the short-code 42277 which appears on drivetime.com. A
14   short code is a standard 5-digit code that enabled Defendant to send SMS text messages en
15   masse, while deceiving recipients that the message was personalized and sent from a
16   telephone number operated by an individual.
17          41.    Upon information and belief, Defendant caused similar text messages to be
18   sent to individuals residing within this judicial district.
19          42.    Upon information and belief, to place the calls and text messages, Defendant
20   used a software suite (the Platform”) that permitted Defendant to transmit bulk SMS text
21   messages and place mass calls. Systems like the Platform utilized by Defendant have the
22   capacity to transmit thousands of texts messages and calls per second and are
23   technologically more sophisticated in their availability to transmit messages and calls than
24   a traditional smartphone.
25          43.    The Platform utilized by Defendant is an ATDS because it has the capacity
26   to (1) store telephone numbers; (2) using a random or sequential number generator.
27

28
                                    FIRST AMENDED COMPLAINT
                                               7
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 8 of 19




 1          44.    The Platform utilized by Defendant is also an ATDS because it has the
 2   capacity to (1) produce telephone numbers; (2) using a random or sequential number
 3   generator.
 4          45.    For example, the Platform has the capacity to indefinitely store telephone
 5   numbers within a computer database for subsequent dialing.
 6          46.    Further, the Platform has the capacity to utilize a random and sequential
 7   number generator in the storage of those numbers, and does in fact utilize said number
 8   generator for a variety of functions including, but not limited to, the selection and creation
 9   of SMS packets containing the target telephone numbers to be dialed by the Platform, as
10   well as the sequential and/or random selection of telephone numbers to be dialed from a
11   preselected stored list of numbers.
12          47.    A packet in the context of SMS transmission is an envelope of data that
13   contains various instructions and content, including the target cellular telephone number to
14   be dialed, the sequence in which to dial each number, and wording of the message. The
15   following is an example of a typical SMS packet:
16
                   SubmitReq:StatusReportReq=true,Destination=00111665003
17                 13,Sequence=35722139,Originator=91157,OriginatorType=3,
                   Body=3:2e:0a11:2f14:2f11:0aDEBIT(p)$1:2e47:0aCHKCAR
18                 DFOUTSETCROBERTIDUS:0aFornexttransaction:3aReply
19                 N:0aForprevious:3aReplyP,BillingRef=,ClientRef=41883049
                   -1,ProfileId=31174,Operator=31003,Tariff=0,Tag-
20                 Program=stdrt,TagChClientID=31174,TagChUsername=corv
                   ette_31174,ServiceId=51437,Interface=xml,
21
            48.    In the context of SMS packet creation, the Platform utilizes a random and/or
22
     sequential number generator to pull and generate telephone numbers from a list of numbers
23
     and transfer those numbers to a separate list for the creation of the packets, and ultimately
24
     placement into each independent SMS packet.
25
            49.    In the context of dialing the numbers, the Platform utilizes a random and/or
26
     sequential number generator to pick and designate the sequence in which to dial the
27
     telephone numbers. The Platform independently selects the rate and time at which to dial
28
                                   FIRST AMENDED COMPLAINT
                                              8
          Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 9 of 19




 1   each telephone numbers and may temporarily store the packets in a queue when the volume
 2   exceeds capacity to deliver them.
 3          50.        The Platform also has the capacity to use its random and/or sequential
 4   number generator to generate random or sequential identification numbers that it assigns
 5   to each SMS packet.
 6          51.        Defendant’s unsolicited text message caused Plaintiff additional harm,
 7   including invasion of privacy, aggravation, annoyance, intrusion on seclusion, trespass,
 8   and conversion. Defendant’s call also inconvenienced Plaintiff and caused disruption to
 9   her daily life.
10          CLASS ALLEGATIONS
11          PROPOSED CLASS
12          52.        Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on
13   behalf of themselves and all others similarly situated.
14          53.        Plaintiff brings this case on behalf of the Classes defined as follows:
15          ATDS CLASS: All persons in the United States who from four years prior
16          to the filing of this action: (1) Defendant, or anyone on Defendant’s behalf,
            (2) transmitted a call or text message; (3) using the same type of equipment
17          used to call and text message Plaintiff; (4) to said person’s cellular telephone
            number; (5) where the purpose of the call or text messages was the
18
            encouraging the purchase or rental of, or investment in, Defendant’s
19          property, goods, or services.
20          DO NOT CALL CLASS: All persons in the United States who from four
21          years prior to the filing of this action: (1) Defendant, or anyone on
            Defendant’s behalf, (2) transmitted a call or text message; (3) more than one
22          time within any 12-month period; (4) to a person who’s telephone number
            had been listed on the National Do Not Call Registry for at least thirty days;
23
            (5) where the purpose of the call or text messages was the encouraging the
24          purchase or rental of, or investment in, Defendant’s property, goods, or
            services.
25

26          Internal Do Not Call Class: All persons within the United States who,
            within the four years prior to the filing of this Complaint, (1) Defendant or
27          anyone on Defendant’s behalf, (2) transmitted a call or text message; (3)
            where the purpose of the call or text messages was the encouraging the
28
            purchase or rental of, or investment in, Defendant’s property, goods, or
                                      FIRST AMENDED COMPLAINT
                                                 9
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 10 of 19




            services, (4) to said person’s residential telephone number; (5) after the
 1
            person made a request to Defendant to not receive future communications.
 2

 3          54.    Plaintiff reserves the right to modify the Class definitions as warranted as

 4   facts are learned in further investigation and discovery.

 5          55.    Defendant and its employees or agents are excluded from the Classes.

 6   Plaintiff does not know the number of members in the Classes but believes the Classes

 7   members number in the several thousands, if not more.

 8          NUMEROSITY

 9          56.    Upon information and belief, Defendant has placed automated calls to

10   cellular telephone numbers belonging to thousands of consumers throughout the United

11   States without their prior express consent. The members of the Class, therefore, are

12   believed to be so numerous that joinder of all members is impracticable.

13          57.    The exact number and identities of the members of the Class are unknown at

14   this time and can only be ascertained through discovery. Identification of the Class

15   members is a matter capable of ministerial determination from Defendant’s call records.

16          COMMON QUESTIONS OF LAW AND FACT

17          58.    There are numerous questions of law and fact common to members of the

18   Class which predominate over any questions affecting only individual members of the

19   Class. Among the questions of law and fact common to the members of the Class are:

20                 a) Whether Defendant made non-emergency calls to Plaintiff’s and Class

21                    members’ cellular telephones using an ATDS;

22                 b) Whether Defendant can meet its burden of showing that it obtained prior

23                    express written consent to make such calls;

24                 c) Whether Defendant’s conduct was knowing and willful;

25                 d) Whether Defendant initiated telemarketing calls to telephone numbers

26                    listed on the National Do Not Call Registry;

27                 e) Whether Defendant is liable for damages, and the amount of such

28                    damages; and

                                  FIRST AMENDED COMPLAINT
                                             10
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 11 of 19




 1                   f) Whether Defendant should be enjoined from such conduct in the future.
 2          59.      The common questions in this case are capable of having common answers.
 3   If Plaintiff’s claim that Defendant routinely transmits calls to telephone numbers assigned
 4   to cellular telephone services is accurate, Plaintiff and the Class members will have
 5   identical claims capable of being efficiently adjudicated and administered in this case.
 6          TYPICALITY
 7          60.      Plaintiff’s claims are typical of the claims of the Class members, as they
 8   are all based on the same factual and legal theories.
 9          PROTECTING THE INTERESTS OF THE CLASS MEMBERS
10          61.      Plaintiff is a representative who will fully and adequately assert and protect
11   the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is an
12   adequate representative and will fairly and adequately protect the interests of the Class.
13          PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
14          62.      A class action is superior to all other available methods for the fair and
15   efficient adjudication of this lawsuit, because individual litigation of the claims of all
16   members of the Class is economically unfeasible and procedurally impracticable. While
17   the aggregate damages sustained by the Class are in the millions of dollars, the individual
18   damages incurred by each member of the Class resulting from Defendant’s wrongful
19   conduct are too small to warrant the expense of individual lawsuits. The likelihood of
20   individual Class members prosecuting their own separate claims is remote, and, even if
21   every member of the Class could afford individual litigation, the court system would be
22   unduly burdened by individual litigation of such cases.
23          63.      The prosecution of separate actions by members of the Class would create a
24   risk of establishing inconsistent rulings and/or incompatible standards of conduct for
25   Defendant.      For example, one court might enjoin Defendant from performing the
26   challenged acts, whereas another may not.         Additionally, individual actions may be
27   dispositive of the interests of the Class, although certain class members are not parties to
28   such actions.
                                    FIRST AMENDED COMPLAINT
                                               11
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 12 of 19




                                              COUNT I
 1
                             Violations of the TCPA, 47 U.S.C. § 227(b)
 2                            (On Behalf of Plaintiff and ATDS Class)
 3
             64.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
 4
     forth herein.
 5
             65.     It is a violation of the TCPA to make “any call (other than a call made for
 6
     emergency purposes or made with the prior express consent of the called party) using any
 7
     automatic telephone dialing system … to any telephone number assigned to a … cellular
 8
     telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
 9
             66.     The TCPA defines an “automatic telephone dialing system” (hereinafter
10
     “ATDS”) as “equipment which has the capacity – (A) to store or produce telephone
11
     numbers to be called, using a random or sequential number generator; and (B) to dial such
12
     numbers.” Id. at § 227(a)(1).
13
             67.     Defendant – or third parties directed by Defendant – used an ATDS to make
14
     non-emergency telephone calls to the cellular telephones of Plaintiff and the other members
15
     of the Class defined below.
16
             68.     These calls were made without regard to whether or not Defendant had first
17
     obtained express permission from the called party to make such calls. In fact, Defendant
18
     did not have prior express written consent to call the cell phones of Plaintiff and the other
19
     members of the putative Class with telemarketing calls using an ATDS when its calls were
20
     made.
21
             69.     Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using
22
     an ATDS to make non-emergency telephone calls to the cell phones of Plaintiff and the
23
     other members of the putative Class without their prior express written consent.
24
             70.     Defendant knew that it did not have prior express written consent it required
25
     to make these telemarketing calls using an ATDS, and knew or should have known that it
26
     was using equipment that at constituted an ATDS. The violations were therefore willful or
27
     knowing.
28
                                     FIRST AMENDED COMPLAINT
                                                12
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 13 of 19




 1          71.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
 2   Plaintiff and the other members of the putative Class were harmed and are each entitled to
 3   a minimum of $500.00 in damages for each violation. Plaintiff and the members of the
 4   Class are also entitled to an injunction against future calls. Id.
 5
                                               COUNT II
 6                                  Violations of 47 C.F.R. § 64.1200
                               (On Behalf of Plaintiff and the ATDS Class)
 7

 8          72.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-63 as if
 9   fully set forth herein.
10          73.     It is a violation of the TCPA regulations promulgated by the FCC to “initiate
11   any telephone call…using an automatic telephone dialing system…To any telephone
12   number assigned to a paging service, cellular telephone service, specialized mobile radio
13   service, or other radio common carrier service, or any service for which the called party is
14   charged for the call.” 47 C.F.R. § 64.1200(a)(1)(iii).
15          74.     Additionally, it is a violation of the TCPA regulations promulgated by the
16   FCC to “[i]nitiate, or cause to be initiated, any telephone call that includes or introduces an
17   advertisement or constitutes telemarketing, using an automatic telephone dialing
18   system…other than a call made with the prior express written consent of the called party
19   or the prior express consent of the called party when the call is made …” 47 C.F.R. §
20   64.1200(a)(2).
21          75.     Defendant transmitted calls that included or introduced an advertisement or
22   constituted telemarketing using an ATDS to the cellular telephone numbers of Plaintiff and
23   members of the putative class without their prior express written consent.
24          76.     These calls were made without regard to whether Defendant had first
25   obtained express permission from the called party to make such calls. In fact, Defendant
26   did not have prior express written consent to call the telephones of Plaintiff and the other
27   members of the putative Class when its calls were made.
28          77.     Defendant has, therefore, violated § 64.1200(a) by using an ATDS to place
                                     FIRST AMENDED COMPLAINT
                                                13
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 14 of 19




 1   calls that introduced an advertisement or constitute telemarketing to the cellular telephones
 2   of Plaintiff and the other members of the putative Class without their prior express written
 3   consent.
 4          78.     Defendant knew that it did not have prior express written consent to make
 5   these calls, and knew or should have known that it was using an automatic telephone dialing
 6   system. The violations were therefore willful or knowing.
 7          79.     As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,
 8   Plaintiff and the other members of the putative Class were harmed and are each entitled to
 9   a minimum of $500.00 in damages for each violation. Plaintiff and the class are also
10   entitled to an injunction against future calls. Id.
11          80.     Because Defendant knew or should have known that Plaintiff and the other
12   members of the putative Class had not given prior express consent to receive its messages
13   to their telephones the Court should treble the amount of statutory damages available to
14   Plaintiff and the other members of the putative Class pursuant to § 227(b)(3) of the TCPA.
15
                                           COUNT III
16                   Violations of 47 U.S.C. § 227 and 47 C.F.R. § 64.1200
                   (On Behalf of Plaintiff and the Do Not Call Registry Class)
17

18          81.     Plaintiff re-alleges and incorporates the allegations of paragraphs 1-63 as if
19   fully set forth herein.
20          82.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that
21   “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential telephone
22   subscriber who has registered his or her telephone number on the national do-not-call
23   registry of persons who do not wish to receive telephone solicitations that is maintained by
24   the federal government.”
25          83.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to
26   any person or entity making telephone solicitations or telemarketing calls to wireless
27   telephone numbers.”
28          84.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
                                    FIRST AMENDED COMPLAINT
                                               14
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 15 of 19




 1   initiate any call for telemarketing purposes to a residential telephone subscriber unless such
 2   person or entity has instituted procedures for maintaining a list of persons who request not
 3   to receive telemarketing calls made by or on behalf of that person or entity.”
 4             85.   Any “person who has received more than one telephone call within any 12-
 5   month period by or on behalf of the same entity in violation of the regulations prescribed
 6   under this subsection may” may bring a private action based on a violation of said
 7   regulations, which were promulgated to protect telephone subscribers’ privacy rights to
 8   avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).
 9             86.   Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
10   initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do Not
11   Call Registry Class members who registered their respective telephone numbers on the
12   National Do Not Call Registry, a listing of persons who do not wish to receive telephone
13   solicitations that is maintained by the federal government.
14             87.   Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not
15   Call Registry Class received more than one telephone call in a 12-month period made by
16   or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a
17   result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry
18   Class suffered actual damages and, under section 47 U.S.C. § 227(c), are entitled, inter
19   alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.
20             88.   To the extent Defendant’s misconduct is determined to be willful and
21   knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
22   statutory damages recoverable by the members of the Do Not Call Registry Class.
23                                              COUNT IV
                       Violations of 47 U.S.C. § 227 and 47 C.F.R. § 64.1200
24
                        (On Behalf of Plaintiff and the Internal Do Not Call Class)
25
               89.   Plaintiff re-alleges and incorporates paragraphs 1-63 as if fully set forth
26
     herein.
27
               90.   In pertinent part, 47 C.F.R. § 64.1200(d) provides:
28
                                    FIRST AMENDED COMPLAINT
                                               15
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 16 of 19




            No person or entity shall initiate any call for telemarketing purposes to a residential
 1
            telephone subscriber unless such person or entity has instituted procedures for
 2          maintaining a list of persons who request not to receive telemarketing calls made by
            or on behalf of that person or entity. The procedures instituted must meet the
 3          following minimum standards:
 4
            (1) Written policy. Persons or entities making calls for telemarketing purposes must
 5          have a written policy, available upon demand, for maintaining a do-not-call list.
            (2) Training of personnel engaged in telemarketing. Personnel engaged in any
 6
            aspect of telemarketing must be informed and trained in the existence and use of the
 7          do-not-call list.
 8          91.    Under 47 C.F.R § 64.1200(e), the rules set forth in 47 C.F.R. § 64.1200(d)

 9   are applicable to any person or entity making telephone solicitations or telemarketing calls

10   to wireless telephone numbers.

11          92.    Plaintiff and the Internal Do Not Call Class members made requests to

12   Defendant not to receive future calls on their cellular telephone numbers from Defendant.

13          93.    Defendant failed to honor Plaintiff and the Internal Do Not Call Class

14   members’ opt-out requests.

15          94.    Defendant’s refusal to honor opt-out requests is indicative of Defendant’s

16   failure to implement a written policy for maintaining a do-not-call list and to train its

17   personnel engaged in telemarketing on the existence and use of the do-not-call-list.

18          95.    Thus, Defendant has violated 47 C.F.R. § 64.1200(d).

19          96.    Pursuant to section 227(c)(5) of the TCPA, Plaintiff and the Internal Do Not

20   Call Class members are entitled to an award of $500.00 in statutory damages, for each and

21   every negligent violation.

22          97.    As a result of Defendant’s knowing or willful conduct, Plaintiff and the

23   Internal Do Not Call Class members are entitled to an award of $1,500.00 in statutory

24   damages per violation.

25          98.    Plaintiff and the Internal Do Not Call Class members are also entitled to and

26   seek injunctive relief prohibiting Defendant’s illegal conduct in the future, pursuant to

27   section 227(c)(5).

28
                                  FIRST AMENDED COMPLAINT
                                             16
         Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 17 of 19




 1                                      PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
 3   following relief:
 4             a) An order declaring that Defendant’s actions, as set out above, violate the
 5                 TCPA;
 6             b) An order certifying this case as a class action on behalf of the Classes as
 7                 defined above, and appointing Plaintiff as the representative of the Classes
 8                 and Plaintiff’s counsel as Class Counsel;
 9             c) An injunction prohibiting Defendant from initiating calls to telephone
10                 numbers listed on the National Do Not Call Registry, requiring Defendant to
11                 obtain prior express written consent prior to placing telemarketing calls using
12                 an ATDS, mandating Defendant to honor opt our requests and maintain an
13                 internal Do Not Call list.
14             d) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,
15                 and 47 C.F.R. § 64.1200, Plaintiff seeks for herself and each member of the
16                 Class $500.00 in statutory damages for each and every violation pursuant to
17                 47 U.S.C. § 227(b)(3).
18             e) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §§
19                 227, et seq., and 47 C.F.R. § 64.1200, Plaintiff seeks for themselves and each
20                 member of the Class treble damages, as provided by statute, up to $1,500.00
21                 for each and every violation pursuant to 47 U.S.C. § 227(b)(3).
22             f) Such further and other relief as the Court deems necessary.
23                                        JURY DEMAND
24          Plaintiff hereby demand a trial by jury.
25                         DOCUMENT PRESERVATION DEMAND
26          Plaintiff demands that Defendant take affirmative steps to preserve all records, lists,
27   electronic databases or other itemization of telephone numbers associated with Defendant
28   and the calls as alleged herein.
                                   FIRST AMENDED COMPLAINT
                                              17
     Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 18 of 19




 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                          FIRST AMENDED COMPLAINT
                                     18
        Case 2:20-cv-02406-JJT Document 25 Filed 05/24/21 Page 19 of 19




 1   Respectfully submitted,
 2

 3   Dated: May 24, 2021
 4
                                        By: /s/ Ignacio Hiraldo
 5                                      Ignacio Hiraldo, Esq.
                                        (pro hac vice)
 6                                      IJhiraldo@Hiraldolaw.com
 7                                      IJH Law
                                        1200 Brickell Ave.
 8                                      Suite 1950
                                        Miami, FL 33131
 9
                                        E: IJhiraldo@IJhlaw.com
10                                      T: 786-496-4469
11                                      Attorney for Plaintiff and the Proposed Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                               FIRST AMENDED COMPLAINT
                                          19
